       Case 6:12-cr-00081-AA     Document 148    Filed 03/22/21   Page 1 of 3




                  IN THE UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF OREGON

                                EUGENE DIVISION



UNITED STATES OF AMERICA,                                Case No. 6:20-cr-00173-AA
                                                                6:12-cr-00081-AA
                                                         OPINION AND ORDER

      v.

MICHAEL LEE FRY,

                   Defendant.


AIKEN, District Judge:

      On March 11, 2021, following a status conference with the parties, the Court

found, after also considering the factors outlined in 18 U.S.C. § 3161(h)(7)(B), that

current conditions caused by the ongoing COVID-19 pandemic made proceeding to a

jury trial in this matter on March 18, 2021 infeasible. Doc. 37. The Court ordered

trial to be reset for June 15, 2021 and ordered that ninety days from March 19, 2021

through June 17, 2021 be excluded under the Speedy Trial Act pursuant to the end-




Page 1 – OPINION AND ORDER
            Case 6:12-cr-00081-AA   Document 148     Filed 03/22/21   Page 2 of 3




of-justice exception. See 18 U.S.C. § 3161(h)(7). This formal order is issued to

supplement that finding.1

        On May 19, 2021, Chief Judge Marco Hernandez issued a Fourth Amended

Standing Order which reauthorized modified Court proceedings as provided by the

C.A.R.E.S. Act of 2020. See Standing Order 2020-12 Fourth Amended. That order

provides that court business and proceedings, including civil and criminal jury trials,

are permitted “as long as they can be conducted in compliance with health advisories,

without jeopardizing public health and safety.” Id.

        On March 12, 2021, the Oregon Health Authority reduced Lane County’s

COVID-19 risk level to moderate thought some restrictions on indoor gatherings

remain in effect. The Court also notes that many other counties from which jurors

would       potentially   be   drawn   remain   at   high   or   extreme    risk    levels.

https://public.tableau.com/profile/oregon.health.authority.covid.19#!/vizhome/Orego

nCOVID-19PublicHealthIndicators/Risk. (last accessed on March 19, 2021 at 2:00

P.M.)

        State-wide, over 930,000 people have been fully or partially vaccinated against

COVID-19. https://public.tableau.com/profile/oregon.health.authority.covid.19#!/

vizhome/OregonCOVID-19VaccinationTrends/OregonStatewideVaccinationTrends.

(last accessed on March 19, 2021 at 2:15 P.M.). This represents a tremendous growth

since the Court’s previous order excluding time and continuing the trial date in this



        The Court informed the parties at that hearing that it would enter this order
        1

following the issuance of a revised Standing Order by the Chief Judge for the District
of Oregon.


Page 2 – OPINION AND ORDER
        Case 6:12-cr-00081-AA      Document 148      Filed 03/22/21   Page 3 of 3




case. Doc. 34. Currently, only 15% of Lane County’s adult population has been fully

vaccinated against the virus. https://lanecounty.org/cms/One.aspx?portalId=3585881

&pageId=17394364. (last accessed May 19, 2021 at 2:04 P.M.)

       Trends are promising that many more Oregonians will soon be vaccinated and

that pandemic conditions may be under better control in coming months. However,

at this time the Court reiterates its previous findings made on the record and finds

that considering current conditions, as well as the factors outlined in 18 U.S.C. §

3161(h)(7)(B), it is not possible to proceed with a jury trial in this matter at this time.

       For these reasons, the Court finds that a failure to continue the trial date in

this case would likely result in a miscarriage of justice, as set forth in 18 U.S.C. §

3161(h)(7)(B)(i). Due to the Court’s reduced ability to obtain an adequate spectrum

of jurors, the impact of public health recommendations on Court operations, the Court

specifically finds that the ends of justice served by continuing the trial in this case

outweigh the best interest of the public and the defendant in a speedy trial. See 18

U.S.C. § 3161(h)(7)(A). Accordingly, the Court finds it appropriate to exclude time

under this exception for 90 days as set forth in its previous minute order.

       IT IS SO ORDERED.

                  22nd day of March, 2021.
       Dated this _____



                                      /s/Ann Aiken
                            ______________________________
                                       Ann Aiken
                              United States District Judge




Page 3 – OPINION AND ORDER
